
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.22.3


FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT


    This First Amendment to the Employment Agreement, dated as of July 15, 1998,
by and between Russell Goldsmith ("Goldsmith"), on the one hand, and City
National Bank ("CNB") and City National Corporation (the "Parent Corporation"),
on the other hand (the "Employment Agreement"), is entered into as of March 5,
2001.

    WHEREAS, the Parent Corporation previously adopted its 1999 Variable Bonus
Plan which was intended, among other things, to supplant CNB's Executive
Management Bonus Plan for individual's selected to participate in the Parent
Corporation's 1999 Variable Bonus Plan;

    WHEREAS, the Employment Agreement refers to Goldsmith's participation in
CNB's Executive Management Bonus Plan;

    WHEREAS, in conjunction with the adoption of the Corporation's 1999 Variable
Bonus Plan, the Employment Agreement should have been modified to address
Goldsmith's participation in that plan;

    NOW, THEREFORE, the parties agree that, retroactive to the initial adoption
of the Corporation's 1999 Variable Bonus Plan, the Employment Agreement is
amended by revising Section 6 thereof to read in its entirety as follows:

6.BONUS COMPENSATION. Goldsmith shall participate in the Parent Corporation's
1999 Variable Bonus Plan, CNB's Executive Management Bonus Plan and any other
cash bonus or incentive compensation plan of Employer established for corporate
executive officers of Employer, including corporate officers who are members of
the Executive Committee and the Strategy and Planning Committee, in each case as
determined by the Compensation and Directors Nominating Committees of the Parent
Corporation and CNB, as applicable (or, in the absence of a Compensation and
Directors Nominating Committee, the Board of Directors or another committee of
directors designated by the Board of Directors as responsible for matters
relating to executive compensation). The aggregate amount of annual bonus or
incentive compensation (the "Annual Bonus") paid to Goldsmith pursuant to all
such bonus plans for any year (including the fiscal year ending December 31,
1998 and the fiscal year during which his employment is terminated) shall not be
less than one hundred twenty-five percent (125%) of his Annual Base Compensation
as of December 31 of the year for which the bonus is being paid if plan goals
for the year are achieved, scaled up ratably to two hundred percent (200%) if
one hundred thirty percent (130%) of plan goals are achieved and scaled down
ratably to thirty five percent (35%) if eighty-five percent (85%) of plan goals
are achieved. In determining the Annual Bonus payable to Goldsmith for any year
in which he was not employed by Employer for the entire year, the Annual Bonus
for the portion of such fiscal year preceding the termination of his employment
shall be an amount equal to (i) the amount which the Annual Bonus would have
been had the plan goals achieved through the month ending immediately following
the date of termination of his employment been the plan goals for the entire
fiscal year, the fiscal year had ended at the end of such month and Goldsmith's
Annual Base Compensation had been the Annual Base Compensation payable to him as
of the following December 31 had his employment continued through the following
December 31, (ii) multiplied by a fraction, the numerator of which is the number
of months in the fiscal year through the end of the month immediately following
the date of termination of Goldsmith's employment and the denominator of which
is 12. Unless Goldsmith elects to defer receipt thereof, each Annual Bonus shall
be paid no later than the end of the third month of the fiscal year

–1–

--------------------------------------------------------------------------------

following the fiscal year for which the bonus is being paid; provided, however,
that if the employment of Goldsmith is terminated prior to the end of the fiscal
year for which the bonus is being paid, the Annual Bonus for the partial year
preceding the termination of his employment shall be paid no later than the end
of the third month following the termination of his employment and any amounts
payable under any subparagraphs of Paragraph 10 as an Annual Bonus applicable to
any portion of a fiscal year of less than twelve months shall be paid no later
than the end of the third month following the end of the period for which such
amount is payable.

    IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Employment Agreement as of March 5, 2001.

              CITY NATIONAL BANK
 
 
 
 
  /s/ RUSSELL GOLDSMITH   By:   /s/ FRANK P. PEKNY

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Russell Goldsmith       Frank P. Pekny         Vice Chairman and Chief
    Financial Officer
 
 
 
 
      CITY NATIONAL CORPORATION
 
 
 
 
      By:   /s/ FRANK P. PEKNY        

--------------------------------------------------------------------------------

        Frank P. Pekny         Executive Vice President and
    Chief Financial Officer /
    Treasurer

–2–

--------------------------------------------------------------------------------



QuickLinks


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
